MEMORANDUM ***
Soon Ja Wang Choi petitions for review of the Board of Immigration Appeals’ (“BIA”) denial of her motion to reopen, which claimed ineffective assistance of counsel. Wang Choi also petitions for review of the BIA’s denial of her motion to reconsider this decision. We deny both petitions.
Wang Choi cannot show prejudice because the BIA indicated that it would have denied her application for adjustment of status as a matter of discretion based on her prostitution conviction. This conviction is a valid basis for denying relief. In re Velarde-Pacheco, 23 I. & N. Dec. 253, 257 (BIA 2002) (“[0]ur decision today does not require Immigration Judges to reopen proceedings ... in every case in which the *719respondent meets all five of the aforementioned factors. Immigration Judges may still deny motions to reopen if they determine that ... adjustment would be denied in any event, either on statutory grounds or in the exercise of discretion.”); In re Michel, 21 I. & N. Dec. 1101, 1105 (BIA 1998) (“While not a statutory bar in this case, an alien’s criminal conviction may properly be a factor to be considered in the exercise of discretion.”).
PETITIONS DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.